 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   MARTHA FRANCO,                                   )    Case No.: 1:18-cv-1059 - JLT
                                                      )
12                  Plaintiff,                        )    ORDER GRANTING DEFENDANT’S REQUEST
                                                      )    FOR A SECOND EXTENSION OF TIME
13          v.                                        )
14   NANCY A. BERRYHILL,                              )    (Doc. 19)
     Acting Commissioner of Social Security,          )
15                                                    )
                    Defendant.                        )
16
17          On May 21, 2019, the Commissioner filed a motion for a second extension of time, requesting

18   an additional thirty-five days to file a response to Plaintiff’s opening brief. (Doc. 19) The Scheduling

19   Order allows for a single extension by stipulation, and additional “requests to modify [the scheduling]

20   order must be made by written motion and will be granted only for good cause.” (Doc. 5 at 4) Based

21   upon the information provided by counsel and good cause appearing, the Court ORDERS:

22          1.      The Commissioner’s motion for an extension of time (Doc. 19) is GRANTED; and

23          2.      The Commissioner SHALL file a responsive brief no later than June 25, 2019.

24
25   IT IS SO ORDERED.

26      Dated:     May 22, 2019                                 /s/ Jennifer L. Thurston
27                                                        UNITED STATES MAGISTRATE JUDGE

28
